
	
		IV
		111th CONGRESS
		1st Session
		H. CON. RES. 75
		IN THE HOUSE OF REPRESENTATIVES
		
			March 17, 2009
			Mr. Clay submitted
			 the following concurrent resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that a
		  commemorative postage stamp should be issued to honor America’s
		  barbers.
	
	
		Whereas the barbering profession has a rich and honorable
			 history and symbolizes the first legalized profession and licensed trade in the
			 United States;
		Whereas barber shops were the meeting places of American
			 grassroots before city halls existed, functioning as centers where daily news
			 and small talk were exchanged;
		Whereas barber shops have made lasting contributions to
			 our Nation’s culture and are located in every community across our great
			 Nation;
		Whereas issuing a stamp honoring the barbering profession
			 would commemorate a true American tradition; and
		Whereas the National Association of Barber Boards of
			 America has worked for nearly two decades, in hopes of making this stamp a
			 reality: Now, therefore, be it
		
	
		That it is the sense of the Congress
			 that—
			(1)a commemorative postage stamp should be
			 issued by the United States Postal Service to honor America’s barbers;
			 and
			(2)the Citizens' Stamp Advisory Committee
			 should recommend to the Postmaster General that such a postage stamp be issued.
			
